DETAILED ACTION
This is the first Office action on the merits. Claims 1-20 are currently pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/10/2019 has been considered by the examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections

Claim 12 is objected to because of the following informalities:  Claim 12 recites “a second part having a belt guide” which is inconsistent with drawing such as Fig.1. Fig. 1 shows belt guide on the first part.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 7, 9, 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagamatsu (US 7360624).
Regarding claim 1 Nagamatsu teaches a power steering housing{housing 19, col 7 line 22, by Nagamatsu} having a first hole{circular hole 71, col 7 line 23,Fig.7, by Nagamatsu} on a first axis;

a pulley{pulley 28, Fig.10, by Nagamatsu}supported by the second hole { supporting hole 35, col 4, line 39,Fig.10, by Nagamatsu} and the third hole{ supporting hole 36, col 4,  line 44, by Nagamatsu}; and
a motor {electric motor 15, Fig.10, by Nagamatsu} releasably fixed to the cartridge {connection housing 37, col 4, line 28, by Nagamatsu}and operatively coupled to the pulley{pulley 28, col 3, line28, Fig.10, by Nagamatsu}.
However, Nagamatsu does not disclose all these features in one embodiments.
It would have been obvious to those having ordinary skill in the art before the time of
filing the invention to modify the teachings of  Nagamatsu to adjust the components for better tension.

Regarding claim 2 Nagamatsu teaches all of the features set forth above in claim 1.
Nagamatsu teaches a cartridge {connection housing 37, col 4, line 28, by Nagamatsu} includes slots each extending along a circular arc {screw insertion hole 78 in a circular arc shape, col 7 line 42, Fig.8, by Nagamatsu} about the first hole, and the cartridge{connection housing 37, col 4, line 28, by Nagamatsu} is connected to the housing through the slots{screw insertion hole 78 in a circular arc shape, col 7 line 42, Fig.8, by Nagamatsu}.

 Regarding claim 3 Nagamatsu teaches all of the features set forth above in claim 2.
Nagamatsu discloses fasteners{screw 79, col 7 line 42-45, Fig.8, by Nagamatsu }  extending through the slots {screw insertion hole 78 in a circular arc shape, col 7 line 42, Fig.8, by Nagamatsu} and 

7. Regarding claim 7 Nagamatsu teaches all of the features set forth above in claim 1.
Nagamatsu teaches a housing includes a first part having a passage elongated along a third axis, and a second part having a second passage elongated along the third axis. {Second housing 19 in Fig. 6 having various sized passages, by Nagamatsu } 

9. Regarding claim 9 Nagamatsu teaches all of the features set forth above in claim 1.
Nagamatsu teaches a mechanical clutch{ clutches 95A and 95B, col 9 line 57, Fig.18, by Nagamatsu}between the motor{ motor 15, col 11 line 5, Fig.18, by Nagamatsu}, and the pulley{pulley 28, Fig.10, by Nagamatsu}. {first one way clutches 95A and 95B is interposed between an input shaft 27 and input pulleys 28A and 28B, respectively, col 9 line 57-59, Fig.18, by Nagamatsu}

14. Regarding claim 14 Nagamatsu teaches all of the features set forth above in claim 1.
Nagamatsu teaches a rack {rack shaft 6 coupled to pulley 28 as shown in Fig.9, by Nagamatsu} operatively coupled to the pulley.

15. Regarding claim 15 Nagamatsu teaches all of the features set forth above in claim 14.
Nagamatsu teaches a belt operatively coupling the rack to the pulley. {belt 30 is operatively coupling the rack shaft 6 to the pulley 28, in Fig.9, by Nagamatsu}

16. Regarding claim 16 Nagamatsu teaches a cartridge {connection housing 37, col 4, line 28, by Nagamatsu}
a base {end wall 41, as shown in Fig 5, by Nagamatsu} having slots {screw insertion hole 78 in a circular arc shape, col 7 line 42, Fig.8, by Nagamatsu} extending through the base {end wall 41, as shown in Fig 5, by Nagamatsu} and along a circular arc screw insertion hole 78 in a circular arc shape, col 7 line 42, Fig.8, by Nagamatsu} about a first axis;
an extension {extended section 53, col5 line 64, Fig.5, by Nagamatsu} extending from the base {end wall 41, as shown in Fig 5, by Nagamatsu} and having an outer surface coaxial with the first axis{ as shown in Fig 5, by Nagamatsu}; and
a first hole {circular hole 71, col 7 line 23,Fig.7, by Nagamatsu} in the base {end wall 41, as shown in Fig 5, by Nagamatsu} and a second hole {supporting hole 35, col 4, line 39,Fig.10, by Nagamatsu} in the extension {extended section 53, col5 line 64, Fig.5, by Nagamatsu}, the first hole {circular hole 71, col 7 line 23,Fig.7, by Nagamatsu} and the second hole {supporting hole 35, col 4, line 39,Fig.10, by Nagamatsu} coaxial on a second axis parallel with and spaced from the first axis.
However, Nagamatsu does not disclose all these features in one embodiments.
It would have been obvious to those having ordinary skill in the art before the time of
filing the invention to modify the teachings of  Nagamatsu to adjust the components for better tension.

17. Regarding claim 17 Nagamatsu teaches all of the features set forth above in claim 16.
Nagamatsu teaches a cartridge {connection housing 37, col 4, line 28, by Nagamatsu} as set forth in claim 16, wherein the extension {extended section 53, col5 line 64, Fig.5, by Nagamatsu} includes a cutout between the first hole {circular hole 71, col 7 line 23, Fig.8, by Nagamatsu} and the second hole {supporting hole 35, col 4, line 39, Fig.10, by Nagamatsu}.

18. Regarding claim 18 Nagamatsu teaches a cartridge {connection housing 37, col 4, line 28, by Nagamatsu} as set forth in claim 16, wherein the outer surface includes a cylindrical portion spaced from the base. {The connection housing 37 has a cylindrical shape, Fig.8, by Nagamatsu}.

19. Regarding claim 19 Nagamatsu teaches a cartridge {connection housing 37, col 4, line 28, by Nagamatsu} as set forth in claim 16, wherein in the base {end wall 41, as shown in Fig 5, by Nagamatsu} includes a hole spaced from the first axis and the second axis.

Claim 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nagamatsu (US 7360624) in view of Chikaraishi (WO 2004018279)
Regarding claim 4 Nagamatsu teaches all of the features set forth above in claim 2.
Nagamatsu discloses a cartridge {connection housing 37, col 4, line 28, by Nagamatsu} includes a base and an extension { extended section 53, col5 line 64, Fig.5, by Nagamatsu } extending from the base, the slots extending through the base{screw insertion hole 78 in a circular arc shape, col 7 line 42, as shown in Fig.8, by Nagamatsu}, the third hole { supporting hole 36, col 4,  line 44, by Nagamatsu}. 
Nagamatsu does not disclose extension.
However, Chikaraishi teaches motor flange 71 as described, teaches a hole through the extension in Fig.21.
It would have been obvious to those having ordinary skill in the art before the time of
filing the invention to modify Nagamatsu with Chikaraishi teaching to allow adjustments of the components for better tension.



Nagamatsu discloses a cartridge{connection housing 37, col 4, line 28, by Nagamatsu}{connection housing 37, col 4, line 28, by Nagamatsu} includes a base {end wall 41, as shown in Fig 5, by Nagamatsu} and an extension {extended section 53, col5 line 64, Fig.5, by Nagamatsu}  extending from the base {end wall 41, as shown in Fig 5, by Nagamatsu}, the extension {extended section 53, col5 line 64, Fig.5, by Nagamatsu}.
Nagamatsu does not disclose a cylindrical outer surface spaced from the base.
However, Chikaraishi teaches a cylindrical shape of the extension in Fig.21.
It would have been obvious to those having ordinary skill in the art before the time of
filing the invention to modify Nagamatsu with Chikaraishi teaching to for the motors to fit and allow movements of the mechanical parts.

6. Regarding claim 6 Nagamatsu teaches all of the features set forth above in claim 5.
Nagamatsu discloses an extension includes a cutout, and further comprising a belt {belt 30 in Fig.5,col 4 line 13, by Nagamatsu} extending through the cutout and engaged with the pulley. {There is a cutout in the extended section 53 that allows to engage the belt 30 in Fig.5, by Nagamatsu}

Potential Allowable Subject Matter
Claims 8, 10, 11, 12 and 13 would be allowable if rewritten to overcome the
rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this
Office action and to include all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID YEBOAH ASARE whose telephone number is (571)272-5748.  The examiner can normally be reached on Mon through Fri 8am - 5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shriver, J Allen can be reached on (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID YEBOAH ASARE/Examiner, Art Unit 3611                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618